Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's amendment filed on 01/20/2022 has been entered and carefully considered.
Claims 10 and 26 have been amended.
Claims 1-9, 12-14, 28-29 have been cancelled.
Claims 30-32 have been added.
The specification has been amended.
Response to Arguments
Applicant’s arguments filed on 01/20/2022, with respect to claims 10 and 26 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 10 and 26 has been withdrawn.
Reasons for Allowance
Claims 10-11, 15-27, 30-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner's statement of reasons for allowance: 

Claim 26 is allowable over the prior art of record because none of the prior art teach a field programmable gate array  (FPGA) that acts as an arbiter to determine which processing device of the plurality of the processing device  is the master device based on requests from other processing devices. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claim 30 is allowable over the prior art of record because none of the prior art teach a field programmable gate array (FPGA) including a semaphore register that enable at least one processing device on the SPI bus to determine a master device among the plurality of processing devices. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been 
Claim 31 is allowable over the prior art of record because none of the prior art teach a field programmable gate array (FPGA) including a semaphore register that enable component  on the SPI bus to determine a master device among the components after startup of the meter. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claim 32 is allowable over the prior art of record because none of the prior art teach a field programmable gate array  (FPGA) that acts as an arbiter to determine which of the at least one DSP and CPU  is the master device based on requests from  the at least one DSP and CPU after startup of the meter. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 11, 15-25, 27 are considered allowable based on their respective dependence on allowed claim 10 and 26.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/JOHN H LE/Primary Examiner, Art Unit 2862